1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MARGARITO SERRATO,                            )   Case No.: 1:18-cv-260 - JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 31)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Margarito Serrato and Andrew Saul, Commissioner of Social Security, have stipulated for the
18   award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §
19   2412(d). (Doc. 31) Subject to the terms of the stipulation, the Court ORDERS fees in the total
20   amount of $7,500.00 are AWARDED to Plaintiff Margarito Serrato.
21
22   IT IS SO ORDERED.
23
        Dated:    November 20, 2019                          /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
